DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Preliminary Amendment filed on 11-18-2019. As directed, claims 1-15 have been amended and claims 16-22 have been newly added. Thus, claims 1-22 are pending in the current application. 

Claim Objections
Claims 2-22 are objected to because of the following informalities:  
-In line 1 of each of claims 2-14 and 16-22 and in line 4 of claim 15, the word “Claim” is recited with a capitalized “c”. Examiner suggests amending these claims to replace “Claim” with “claim”.  
Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  
-Line 9 recites “the upstream and the downstream respiratory gas conduits” which Examiner suggests amending to read “the upstream gas conduit and the downstream respiratory gas conduit
-Line 23 recites “wherein at least one of” the flow resistance configuration divides the flowthrough-capable cross section of the downstream respiratory gas conduit into no more than five partial cross sections physically separated from one another; and the flow resistance configuration decreases the flowthrough-capable cross section” which Examiner suggests amending to read “wherein the flow resistance configuration includes , or 
-Line 28 recites “mm” which Examiner suggests amending to “millimeters”.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
-Line 3 recites “beyond its downstream longitudinal end” which Examiner suggest amending to read “beyonda downstream longitudinal end thereof” for clarity.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 2 recites “in a portion of extent along the second conduit path” which Examiner suggests replacing with “over a length along the second conduit path” as element “L” is recited at page 15, final paragraph of the Specification for clarity.
-Line 5 recites “along the portion of extent” which Examiner suggests replacing with “along the length .
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
-Line 3 recites “beyond its upstream longitudinal end” which Examiner suggests amending to read “beyondan upstream longitudinal end thereof” for clarity.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
-Line 2 recites “the first and the second conduit path” which Examiner suggests amending to read “the first conduit path and the second conduit path” for clarity.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
-Lines 1-2 recite “according to Claim 1 further comprising”. Examiner suggests adding a comma (,) following “Claim 1” for clarity.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
-Line 2 recites “in a portion of extent along the second conduit path” which Examiner suggests replacing with “over a length along the second conduit path” as element “L” is recited at page 15, final paragraph of the Specification for clarity.
-Line 3 recites “cylindrical_outer”. Examiner suggests deleting the underscore (_) for clarity.
-Line 4 recites “along the portion of extent” which Examiner suggests replacing with “along the length .
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
-Lines 1-2 recites “the first and the second conduit path” which Examiner suggests amending to read “the first conduit path and the second conduit path” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 18 recites the limitation “the conduit wall”. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to “a conduit wall”, and the limitation will be interpreted as such for the purposes of examination.
Claims 2-22 are rejected by virtue of their dependency on claim 1.
Regarding claim 2, the limitation “the notional second conduit path” is recited in lines 5-6. There is insufficient antecedent basis for this limitation in the claim, and the limitation further renders the claim indefinite because it is unclear whether this is meant to refer to “the second conduit path” previously introduced, or is meant to introduce a new claim element. For the purposes of examination, this limitation will be interpreted as “the second conduit path” herein.
Claims 3-5, and 16-19 are rejected by virtue of their dependence on claim 2.
Regarding claim 4, the limitation “the annular gap” is recited in lines 5-6. There is insufficient antecedent basis for this limitation in the claim, and the limitation further renders the claim indefinite because it is unclear whether this is meant to refer to “the radial gap” previously introduced, or is meant to introduce a new claim element. For the purposes of examination, this limitation will be interpreted as “the radial gap” herein.
Regarding claim 4, line 2 recites “especially constituting” which renders the claim indefinite because it is unclear whether the succeeding limitation is positively recited or not. Examiner suggests replacing this limitation with “comprising”, or “consisting of”, and the limitation will be interpreted as such for the purposes of examination.
Regarding claim 5, the limitation “the downstream longitudinal end” is recited in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “a downstream longitudinal end” and the limitation will be interpreted as such for the purposes of examination.
Regarding claim 9, lines 2-3 recite “wherein the flow resistance configuration protrudes axially beyond the downstream respiratory conduit beyond its upstream end” which renders the claim indefinite. As construed, it is unclear what direction the flow resistance configuration extends. Examiner suggests amending this limitation to read “wherein the flow resistance configuration protrudes axially beyond an upstream longitudinal end of the downstream respiratory conduit” for clarity, and the limitation will be interpreted as such.
Claims 10-11, and 21 are rejected by virtue of their dependency on claim 9.
Regarding claim 10, lines 3-4 recite “the flow resistance configuration of a conduit component which delimits the upstream respiratory gas conduit protruding into the downstream respiratory gas conduit” which renders the claim indefinite. It is unclear what structural relationship is being claimed with respect to the flow resistance configuration, the upstream respiratory gas conduit, and the downstream respiratory gas conduit. It is further unclear whether the conduit component extends in the downstream conduit, or if the claim refers to the protrusion of the flow resistance configuration into the downstream conduit.
Claim 11 is rejected by virtue of their dependency on claim 10.
Regarding claim 11, lines 2-3 recite “the conduit component of the upstream respiratory conduit” which renders the claim indefinite. Claim 10, from which claim 11 depends, recites that the conduit component merely delimits the upstream respiratory conduit, not that the conduit component is an integral part of the upstream conduit.
Regarding claim 16, the limitation “the annular gap” is recited in line 1. There is insufficient antecedent basis for this limitation in the claim, and the limitation further renders the claim indefinite because it is unclear whether this is meant to refer to “the radial gap” previously introduced, or is meant to introduce a new claim element. For the purposes of examination, this limitation will be interpreted as “the radial gap” herein.
Regarding claim 16, line 2 recites “especially constituting” which renders the claim indefinite because it is unclear whether the succeeding limitation is positively recited or not. Examiner suggests replacing this limitation with “comprising”, or “consisting of”, and the limitation will be interpreted as such for the purposes of examination.
Regarding claim 17, the limitation “the annular gap” is recited in line 1. There is insufficient antecedent basis for this limitation in the claim, and the limitation further renders the claim indefinite because it is unclear whether this is meant to refer to “the radial gap” previously introduced, or is meant to introduce a new claim element. For the purposes of examination, this limitation will be interpreted as “the radial gap” herein.
Regarding claim 17, line 2 recites “especially constituting” which renders the claim indefinite because it is unclear whether the succeeding limitation is positively recited or not. Examiner suggests replacing this limitation with “comprising”, or “consisting of”, and the limitation will be interpreted as such for the purposes of examination.
Regarding claim 18, the limitation “the annular gap” is recited in line 1. There is insufficient antecedent basis for this limitation in the claim, and the limitation further renders the claim indefinite because it is unclear whether this is meant to refer to “the radial gap” previously introduced, or is meant to introduce a new claim element. For the purposes of examination, this limitation will be interpreted as “the radial gap” herein.
Regarding claim 18, line 2 recites “especially constituting” which renders the claim indefinite because it is unclear whether the succeeding limitation is positively recited or not. Examiner suggests replacing this limitation with “comprising”, or “consisting of”, and the limitation will be interpreted as such for the purposes of examination.
Regarding claim 19, the limitation “the downstream longitudinal end” is recited in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to refer to “a downstream longitudinal end” and the limitation will be interpreted as such for the purposes of examination.
Regarding claim 21, lines 2-4 recite “the flow resistance configuration of a conduit component which delimits the upstream respiratory gas conduit protruding into the downstream respiratory gas conduit” which renders the claim indefinite. It is unclear what structural relationship is being claimed with respect to the flow resistance configuration, the upstream respiratory gas conduit, and the downstream respiratory gas conduit. It is further unclear whether the conduit component extends in the downstream conduit, or if the claim refers to the protrusion of the flow resistance configuration into the downstream conduit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (EP 2,663,354).
Regarding claim 1, Miller discloses an exhalation valve arrangement (10) (paragraph 39, lines 1-4; paragraph 40, lines 1-5; Fig. 1) for an exhalation line (port 26 connected to patient circuit 28) (paragraph 44, lines 1-5; paragraph 47, lines 1-4; paragraph 73, lines 5-7) of a ventilation apparatus (24) for artificial ventilation of patients (paragraph 40, lines 7-8; Fig. 1), the exhalation valve arrangement (10) being flowthrough-capable in an exhalation flow direction (paragraph 73, lines 1-7) and comprising: 
an upstream respiratory gas conduit (32) that extends along a first conduit path (space enclosed by duct 32) and is connectable to a portion, coming from the patient, of the exhalation line (port 26 connected to patient circuit 28) (paragraph 47, lines 1-6; paragraph 50, lines 1-4 further described an opening 38 for the valve seat 40 this is interpreted as the boundary of the upstream conduit; Fig. 4); 
a downstream respiratory gas conduit (31) that extends along a second conduit path (space enclosed within duct 31) and is connected to a respiratory gas sink (“ambient” atmosphere external to exit port 30 as described at paragraph 45, lines 1-3) (paragraph 71, lines 1-2 and paragraphs 73-74, 77 describe the conduit 31 and the governing of the opening/closing of the exhalation valve assembly to the atmosphere to exhaust patient exhalant); 
a valve subassembly (36) which comprises a valve body (44, 46, 50, 52, 54) and a valve seat (40) (paragraph 50, lines 5-11; paragraph 57, lines 5-6; Fig. 2) and which is provided between the upstream respiratory gas conduit (32) and the downstream respiratory gas conduit (31) (paragraph 70, lines 2-5; paragraph 73, lines 1-7; Figs. 2 and 4) in such a way that, in the context of a predetermined first respiratory gas overpressure in the upstream respiratory gas conduit (32) relative to the downstream respiratory gas conduit (31), it permits an exhalatory respiratory gas flow from the upstream respiratory gas (32) conduit into the downstream respiratory gas conduit (31) (paragraph 71, lines 1-2 describe the exit duct 31; paragraphs 73-74, 77 describe the opening and closing of the valve member governed by control chamber 70, and paragraph 78 further describes the relationship of the non-return valve 72 in the exit duct 31 to provide a flow restriction of the exhalant back into the housing in a first condition, and further describes a back pressure created in the duct when the valve is opened contributing to the maintenance of the valve in the open position when pressure conditions are met); 
and in the context of a predetermined second respiratory gas overpressure in the downstream respiratory gas conduit (31) relative to the upstream respiratory gas conduit (32), it blocks a gas flow from the downstream respiratory gas conduit (31) into the upstream respiratory gas conduit (32) (paragraph 71, lines 1-2 describe the exit duct 31; paragraphs 73-74, 77 describe the opening and closing of the valve member governed by control chamber 70, and paragraph 78 further describes the relationship of the non-return valve 72 in the exit duct 31 to provide a flow restriction of the exhalant back into the housing in a first condition, and further describes a back pressure created in the duct when the valve is opened contributing to the maintenance of the valve in the open position when pressure conditions are met); 
wherein a flow resistance configuration (74) is provided in the downstream respiratory gas conduit (31), radially inside the conduit wall that radially externally delimits the downstream respiratory gas conduit (31) (see Fig. 4: the filter 74 is contained within the wall of conduit 31 and based on its size and placement delimits a portion of the conduit), that, at the location where it is arranged, decreases the flow cross section of the downstream respiratory3332919-11/18/19Docket No. 107952.000102 National Stage of PCT/EP2018/062793Page 6gas conduit (31) compared with the same downstream respiratory gas conduit (31) without a flow resistance configuration (74) (see Fig. 4: filter 74 divides duct 31 into two partial cross-sections by virtue of its shape located previous to the filter and after the filter from left to right, and without filter 74 in the conduit 31, there would not exist a decreased flow cross-section as the conduit would be completely open); 
wherein the flow resistance configuration (74) divides the flowthrough-capable cross section of the downstream respiratory gas conduit (31) into no more than five partial cross sections physically separated from one another (see Fig. 4: filter 74 divides duct 31 into two partial cross-sections by virtue of its shape, one at the left side of the conduit prior to the filter, and the second on the right side of the conduit after the filter).
Regarding claim 2, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) is arranged at a radial distance from the conduit wall of the downstream respiratory gas conduit (31) at least in an axial portion of the downstream respiratory gas conduit (31) which proceeds along the second conduit path (space enclosed by 31), over a region of at least 270 degrees in a circumferential direction around the second conduit path (space enclosed by 31) (see Fig. 2, filter 74 forms a full 360 degree circumferential portion that is seated within the second conduit path as shown in Fig. 4) passing centrally through the downstream respiratory gas conduit (31), forming a radial gap (see annotated Fig. 4 below).  

    PNG
    media_image1.png
    480
    719
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    714
    media_image2.png
    Greyscale


Regarding claim 3, Miller discloses the exhalation valve arrangement according to claim 2, as discussed above.
Miller further discloses wherein the radial gap (space between the conduit wall of duct 31 and filter 74 as shown in annotated Figure 4 below) constituted in the axial portion between the flow resistance configuration (74) and the conduit wall of the downstream respiratory gas conduit (31) is an annular conduit (defined by conduit wall of duct 31 on one side and the filter 74 on the other) proceeding continuously in a circumferential direction (see annotated Fig. 4 below and Fig. 2 for the shape of the filter 74; the space delimited between the wall of duct 31 and the surface of 74 defines an annular conduit by virtue of the annular shape of both the filter and the wall, and proceeds in a continuous manner circumferential due to the fixed nature of the filter and the wall).  

    PNG
    media_image3.png
    480
    719
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    458
    714
    media_image2.png
    Greyscale


Regarding claim 4, Miller discloses the exhalation valve arrangement according to claim 2, as discussed above.
Miller further discloses wherein the annular gap (see radial gap of annotated Fig. 4 above), especially constituting an annular conduit (defined by conduit wall of duct 31 on one side and the filter on the other), has a constant shape and a constant flowthrough-capable cross-section over at least part of the axial portion (see Figs. 2 and 4: the duct 31 and the filter have a constant shape, and when assembled together have a constant, unchanging shape and flowthrough-capable area as neither component changes in its shape or placement).  
Regarding claim 5, Miller discloses the exhalation valve arrangement according to claim 2, as discussed above.
Miller further discloses wherein the axial portion extends as far as the downstream longitudinal end of the downstream respiratory gas conduit (see annotated versions of Fig. 4 below for the interpretation of each claim limitation: the axial portion of the conduit is delimited by the downstream longitudinal end as shown below).  

    PNG
    media_image2.png
    458
    714
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    493
    719
    media_image4.png
    Greyscale


Regarding claim 6, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) protrudes axially beyond the downstream respiratory gas conduit (31) beyond its downstream longitudinal end (see annotated versions of Fig. 4 below for each claim limitation: the filter 74 extends past the downstream longitudinal end to contact the outlet 30).  

    PNG
    media_image2.png
    458
    714
    media_image2.png
    Greyscale


    PNG
    media_image5.png
    493
    831
    media_image5.png
    Greyscale

Regarding claim 7, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) has a tapering downstream end (see annotated Fig. 2 below).  

    PNG
    media_image6.png
    554
    552
    media_image6.png
    Greyscale

Regarding claim 8, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) has, in a portion of extent along the second conduit path (space enclosed by duct 31) which is shared with the conduit wall of the downstream respiratory gas conduit (31), an outer contour that is constant in shape and size along the portion of extent (see annotated Fig. 4 below: the filter is an unchanging element, and thus has a constant shape and size).  

    PNG
    media_image7.png
    493
    714
    media_image7.png
    Greyscale

Regarding claim 9, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) protrudes axially beyond the downstream respiratory gas conduit (31) beyond its upstream longitudinal end (see annotated Fig. 4 below).  

    PNG
    media_image8.png
    493
    714
    media_image8.png
    Greyscale

Regarding claim 10, Miller discloses the exhalation valve arrangement according to claim 9, as discussed above.
Miller further discloses wherein the first conduit path (space enclosed by duct 32) and the second conduit path (space enclosed by duct 31) enclose an angle between them (see annotated Fig. 2 below), the flow resistance configuration (74) of a conduit component (72) which delimits the upstream respiratory gas conduit (32) protruding into the downstream respiratory gas conduit (31) (paragraph 71, lines 1-6 described the placement of the filter within an opening of non-return valve 72; paragraph 50, lines 1-4 further described an opening 38 for the valve seat 40 this is interpreted as the boundary of the upstream conduit, and as shown in Fig. 4, the non-return valve 72 is aligned with the opening 38; Fig. 4 also shows that the valve 72 protrudes into the downstream conduit 31).  

    PNG
    media_image9.png
    560
    625
    media_image9.png
    Greyscale

Regarding claim 11, Miller discloses the exhalation valve arrangement according to claim 10, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) is embodied in one piece with the conduit component (72) of the upstream respiratory gas conduit (32) (paragraph 71, lines 1-6). 
Regarding claim 12, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses an annular chamber (68) which is located downstream from the valve subassembly (36) (see Fig. 4 and the annotated version below; valve chamber 68 has a portion that is downstream from the valve subassembly 36), which surrounds the upstream respiratory gas conduit (32) (paragraph 35, lines 3-6 describe the opening 38 and valve chamber 68 in communication with the upstream conduit 32; Fig. 4 also shows the opening 38 and the valve chamber 68 surrounding the end of conduit 32 that approaches valve housing 12), and from which the downstream respiratory gas conduit (31) proceeds (paragraph 73, lines 3-5), the valve subassembly (36) being arranged between the upstream respiratory gas conduit (32) and the annular chamber (68) (paragraph 73, lines 1-7: in an open condition of the diaphragm, air can flow from duct 32 to duct 31 via the valve chamber 68, thus in a closed position the valve is between the conduit 32 and the valve chamber 68 blocking flow therethrough; claim 12, lines 3-9; claim 15, lines 3-10; see also Fig. 4).  

    PNG
    media_image10.png
    458
    714
    media_image10.png
    Greyscale


Regarding claim 13, Miller discloses the exhalation valve arrangement according to claim 12, as discussed above.
Miller further discloses wherein the valve body (44, 46, 50, 52, 54) is embodied as a membrane body (paragraph 52, lines 1-7; paragraph 55, lines 4-8) that spans a longitudinal end3332919-11/18/19Docket No. 107952.000102National Stage of PCT/EP2018/062793 Page 9of the upstream respiratory gas conduit (32) (see Fig. 4: the valve body spans the left/right direction of the opening 38 and duct 32; paragraph 50, lines 5-7); and the valve seat (40) is embodied at the longitudinal end of the upstream respiratory gas conduit (32) (see Fig. 4: the valve seat 40 is seated at the end of the conduit 32 that meets with the valve housing 12; paragraph 50, lines 1-4). 
Regarding claim 14, Miller discloses the exhalation valve arrangement according to claim 13, as discussed above.
Miller further discloses a valve actuator (52) by which the membrane body (36) can be impinged upon with a closing force in a closing direction toward the valve seat (40) (paragraph 73, lines 1-3 and paragraph 77, lines 1-3 describe the actuation of flange 52 in open and closed positions; paragraph 54, lines 1-3 define that flange 52 is a part of outer portion 46 of diaphragm 36; see also paragraph 50, lines 8-11 for the relationship between the diaphragm 36 and outer portion 46).  
Regarding claim 15, Miller discloses a ventilation apparatus (24) for artificial ventilation of patients (paragraph 40, lines 1-8; Fig. 1), having a respiratory gas supply apparatus from which an inhalation line leads to a patient ventilation interface (28) from which an exhalation line (port 26 connected to patient circuit 28)  leads in turn to a respiratory gas sink (paragraph 2, lines 1-6 describe the use of ventilators for inhalation and exhalation control; paragraph 44, lines 1-5 describe the breathing circuit connected to a patient; paragraph 45, lines 1-3 describe an ambient respiratory sink; paragraph 47, lines 1-4 explain the connection between internal duct 32 and port 26 connected to patient circuit 28; paragraph 73, lines 5-7 explain that the gas delivered to the sink is patient exhalant), wherein an exhalation valve arrangement (10) according to Claim 1 (see rejection of claim 1 above) is provided in the exhalation line (port 26 connected to patient circuit 28), the upstream respiratory gas conduit (32) being connected by way of a portion of the exhalation line (port 26 connected to patient circuit 28)  to the patient ventilation interface (28) in order to transfer exhalatory respiratory gas from the patient ventilation interface (28) (paragraph 73, lines 1-7).  
Regarding claim 16, Miller discloses the exhalation valve arrangement according to claim 2, as discussed above.
Miller further discloses wherein the annular gap (see radial gap in annotated Fig. 4 below), especially constituting an annular conduit (defined by conduit wall of duct 31), has a constant shape and a constant flowthrough-capable cross-section over the entire axial portion (see Figs. 2 and 4: the duct 31 and the filter have a constant shape, and when assembled together have a constant, unchanging shape and flowthrough-capable area as neither component changes in its shape or placement).  

    PNG
    media_image3.png
    480
    719
    media_image3.png
    Greyscale

Regarding claim 17, Miller discloses the exhalation valve arrangement according to claim 3, as discussed above.
Miller further discloses wherein the annular gap (see radial gap of annotated Fig. 4 below), especially constituting an annular conduit (defined by conduit wall of duct 31), has a constant shape and a constant flowthrough-capable cross-section over at least part of the axial portion (see Figs. 2 and 4: the duct 31 and the filter have a constant shape, and when assembled together have a constant, unchanging shape and flowthrough-capable area as neither component changes in its shape or placement).  

    PNG
    media_image3.png
    480
    719
    media_image3.png
    Greyscale

Regarding claim 18, Miller discloses the exhalation valve arrangement according to claim 3, as discussed above.
Miller further discloses wherein the annular gap (see radial gap f annotated Fig. 4 below), especially constituting an annular conduit (defined by conduit wall of duct 31), has a constant shape and a constant flowthrough-capable cross-section over the entire axial portion (see Figs. 2 and 4: the duct 31 and the filter have a constant shape, and when assembled together have a constant, unchanging shape and flowthrough-capable area as neither component changes in its shape or placement).  

    PNG
    media_image3.png
    480
    719
    media_image3.png
    Greyscale

Regarding claim 19, Miller discloses the exhalation valve arrangement according to claim 3, as discussed above.
Miller further discloses wherein the axial portion extends as far as the downstream longitudinal end of the downstream respiratory gas conduit (see annotated versions of Fig. 4 below for each claim limitation: the axial portion of the conduit is delimited by the downstream longitudinal end as shown below).  

    PNG
    media_image2.png
    458
    714
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    493
    719
    media_image4.png
    Greyscale


Regarding claim 20, Miller discloses the exhalation valve arrangement according to claim 1, as discussed above.
Miller further discloses wherein the flow resistance configuration (74) has, in a portion of extent along the second conduit path (space enclosed by duct 31) which is shared with the conduit wall of the downstream respiratory gas conduit (31), an outer contour that is constant in shape and size along the portion of extent (see annotated Fig. 4 below: the filter is an unchanging element, and thus has a constant shape and size).  

    PNG
    media_image7.png
    493
    714
    media_image7.png
    Greyscale

Regarding claim 21, Miller discloses the exhalation valve arrangement according to claim 9, as discussed above.
Miller further discloses wherein the first conduit path (space enclosed by duct 32) and the second conduit path (space enclosed by duct 31) enclose a right angle between them, the flow resistance configuration (74) of a conduit component (72) which delimits the upstream respiratory gas conduit (32) protruding into the downstream respiratory gas conduit (31) (paragraph 71, lines 1-6 described the placement of the filter within an opening of non-return valve 72; paragraph 50, lines 1-4 further described an opening 38 for the valve seat 40 this is interpreted as the boundary of the upstream conduit, and as shown in Fig. 4, the non-return valve 72 is aligned with the opening 38; Fig. 4 also shows that the valve 72 protrudes into the downstream conduit 31).  

    PNG
    media_image9.png
    560
    625
    media_image9.png
    Greyscale


Regarding claim 22, Miller discloses the exhalation valve arrangement according to claim 15, as discussed above.
Miller further discloses wherein the respiratory gas sink comprises ambient atmosphere (paragraph 45, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Bugamelli (US 2015/0136137) is cited for its relevant anti-asphyxia valve structure in Figure 4 wherein the flow resistance configuration comprises four partial cross sections
-Lang (EP 985,430) is cited for its relevant flow resistance configuration shown as element 2 in Figure 1
-Bartels (US 4,190,045) is cited for its relevant valve member 36 shown in Figure 3 and dividing an upstream and downstream component
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785